      Case 4:20-cr-06002-SAB     ECF No. 81    filed 03/25/20   PageID.200 Page 1 of 1



 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT

 2
                                                                  EASTERN DISTRICT OF WASHINGTON




 3                                                                 Mar 25, 2020
                                                                       SEAN F. MCAVOY, CLERK
 4                        UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON
 6
 7 UNITED STATES OF AMERICA,
 8                            Plaintiff,           NO. 4:20-CR-6002-SAB-1

 9        v.
                                                   ORDER SETTING TRIAL IN
10 JOSE MARIA LOPEZ ORDUNO,                        RICHLAND, WASHINGTON
11                            Defendant.
12
13        The trial in the above-captioned case was set for Yakima, Washington. This
14 was in error. Instead, the trial should be set in Richland, Washington.
15        Accordingly, IT IS HEREBY ORDERED:
16        1.     The July 13, 2020 trial shall take place in Richland, Washington.
17        2.     Trial briefs, proposed voir dire, jury instructions, verdict forms,
18 exhibit lists, expert witness lists, and summaries of expert testimony shall be filed
19 and served by all parties on or before July 6, 2020.
20        IT IS SO ORDERED. The District Court Executive is hereby directed to
21 enter this Order and furnish copies to counsel.
22        DATED this 25th day of March 2020.
23
24
25
26
27                                     Stanley A. Bastian
28                                 United States District Judge
      ORDER SETTING TRIAL IN RICHLAND, WASHINGTON ~ 1
